DETAILED ACTION
1.	Claims 1-6, 36-39 remain cancelled.
	Claims 7-10, 12, 13, 23-35 remain allowed.
	Claims 12, 24 were amended as filing RCE with IDS  on 4/18/2022 and the reasons for allowance remained the same as they were indicated on 1/18/2022.  Further, as amended claim 12 which has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a tissue positioning portion, said tissue positioning portion being releasably coupled to a handle portion through a detent mechanism, said tissue positioning portion including a sufure loop, said suture loop having a frangible portion, said frangible portion being adapted to fracture so as to release a portion 
 of a suture from within said suture loop (as evidence in applicant’s disclosure in figures 7, 12, see paragraphs 68, 69).
	Claim 24 which has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a suture loop, said suture loop is operatively coupled to a distal end of a guide shaft, said suture loop includes a frangible region,…..and wherein said frangible region of the suture loop is adapted to be fractured after operation of a detent member (as evidence in applicant’s disclosure in figures 7, 12, see paragraphs 68, 69 , and the interview summary mailed out on 5/10/22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771